1
2                                 UNITED STATES DISTRICT COURT
3                                        DISTRICT OF NEVADA
4     JOSE RODRIGUEZ,                                             Case No. 2:19-cv-01644-KJD-NJK
5                                               Plaintiff                       ORDER
6            v.                                                             (Docket No. 4)
7     MICHAEL NIEVES, et al.,
8                                            Defendants
9
10   I.     DISCUSSION

11          On September 20, 2019, this Court ordered Plaintiff to file a fully complete application to

12   proceed in forma pauperis or pay the full $400 filing fee for a civil action no later than October

13   21, 2019. Docket No. 3 at 2. On October 22, 2019, Plaintiff filed a motion for an extension of

14   time to file a fully complete application to proceed in forma pauperis because he had not yet

15   received his financial certificate from the Nevada Department of Corrections. Docket No. 4 at 1.

16   The Court GRANTS Plaintiff’s motion for an extension of time. Plaintiff shall file a fully

17   complete application to proceed in forma pauperis or pay the full $400 filing fee no later than

18   November 25, 2019.

19   II.    CONCLUSION

20          For the foregoing reasons, IT IS ORDERED that the motion for extension of time, Docket

21   No. 4, is GRANTED.

22          IT IS FURTHER ORDERED that, no later than November 25, 2019, Plaintiff shall either:

23   (1) file a fully complete application to proceed in forma pauperis, on the correct form with

24   complete financial attachments in compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400

25   fee for filing a civil action (which includes the $350 filing fee and the $50 administrative fee).

26   ///

27   ///

28   ///
1           IT IS FURTHER ORDERED that, if Plaintiff does not timely comply with this order,
2    dismissal of this action may result.
3           DATED: October 24, 2019.
4
5                                            NANCY J. KOPPE
                                             UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              -2-
